Allowable Subject Matter
Claims 24-25, 27-58, and 63-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known displays with eye sensing configurations thereof. However, none of the references alone or in combination teach: “A display system with reduced power use, the display system comprising: an inward-facing sensor; a head-mounted display configured to be worn by a user and disposed on a frame configured to support said display thereon, said display configured to project light into said user’s eye to display augmented reality image content to the user’s vision field, at least a portion of said display being transparent and disposed at a location in front of the user’s eye when the user wears the frame such that said transparent portion transmits light from a portion of an environment in front of the user and said head-mounted display to the user’s eye to provide a view of said portion of the environment in front of the user and said head-mounted display; and processing electronics in communication with the inward-facing sensor and the display, the processing electronics configured to: detect a first change in a user’s eye status using the inward-facing sensor, the first change comprising an indication associated with a closed state of the user’s eyes, detect a second change in a user’s eye status, the second change comprising an indication associated with an open state of the user’s eyes, and reduce a current drain of the display system in response to the change in the user’s eye status, wherein reducing the current drain of the display comprises configuring a graphics driver associated with the display to reduce an amount of power consumed by the display over multiple frames without turning off .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626